Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 18, 2015

                                      No. 04-15-00107-CV

                                       Justin V. HAYNES,
                                             Appellant

                                                v.

                                     Alicia Bryan HAYNES,
                                             Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-14023
                        Honorable David A. Canales, Judge Presiding

                                         ORDER
       The reporter’s record for this appeal was due to be filed on April 2, 2015. On April 28,
2015, this Court issued an order requiring that the reporter’s record be filed on or before May 28,
2015. On May 13, 2015 court reporter Luis Duran filed a notice of late record seeking another
45-day extension to July 13, 2015. This Court may not grant an extension of time for more than
30 days. TEX. R. APP. P. 35.3(c). The remaining reporter’s record to be filed is not extensive.

       It is therefore ORDERED that Luis Duran file the reporter’s record in this court no later
than June 15, 2015. FURTHER REQUESTS FOR EXTENSIONS OF TIME TO FILE
THE RECORD ARE DISFAVORED.


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court